In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
          _______________________________

                   06-20-00012-CR
          _______________________________


          ROCK ALLEN CONNER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 3rd District Court
                Anderson County, Texas
            Trial Court No. 87CR-18-33754




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

        An Anderson County jury found Rock Allen Conner guilty of obstruction or retaliation, a

third-degree felony.1 See TEX. PENAL CODE ANN. § 36.06. Conner pled true to the State’s

enhancement allegation and asked the trial court to set punishment. The trial court suspended

Conner’s sentence of ten years’ imprisonment and $1,000.00 fine in favor of placing Conner on

community supervision for ten years. In his sole point of error on appeal, Conner argues that the

evidence is legally insufficient to support the jury’s verdict of guilt. Because we disagree, we

affirm the trial court’s judgment.

        In evaluating legal sufficiency, we review all the evidence in the light most favorable to

the trial court’s judgment to determine whether any rational jury could have found the essential

elements of the offense beyond a reasonable doubt. Brooks v. State, 323 S.W.3d 893, 912 (Tex.

Crim. App. 2010) (plurality op.) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)); Hartsfield

v. State, 305 S.W.3d 859, 863 (Tex. App.—Texarkana 2010, pet. ref’d). We examine legal

sufficiency under the direction of the Brooks opinion, while giving deference to the responsibility

of the jury “to fairly resolve conflicts in testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts.” Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App.

2007) (citing Jackson, 443 U.S. at 318–19); Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim.

App. 2007).




1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We follow the precedent of
the Twelfth Court of Appeals in deciding this case. See TEX. R. APP. P. 41.3.
                                                        2
       Legal sufficiency of the evidence is measured by the elements of the offense as defined by

a hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997).

The “hypothetically correct” jury charge is “one that accurately sets out the law, is authorized by

the indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily restrict

the State’s theories of liability, and adequately describes the particular offense for which the

defendant was tried.” Id.

       An act of obstruction or retaliation occurs “if the person intentionally or knowingly . . .

threatens to harm another by an unlawful act . . . in retaliation for or on account of the service or

status of another as a . . . public servant.” TEX. PENAL CODE ANN. § 36.06(a)(1)(A). Here, the

State alleged that Conner “intentionally and knowingly threaten[ed] to harm another, namely Ricki

Baker, by an unlawful act, namely assault, in retaliation for or on account of the service of Ricki

Baker as a public servant, namely a Police Officer.”

       Conner argues that the evidence was insufficient to show that his threat was “retaliatory in

nature.” Such a finding was not required. “[T]he State may plead in the conjunctive and charge

in the disjunctive,” and “if the proof shows any one of those statutory alternative elements beyond

a reasonable doubt, then the evidence is sufficient to support a conviction.” Cada v. State, 334
S.W.3d 766, 770 (Tex. Crim. App. 2011). Therefore, the State had to prove that (1) Conner

(2) either intentionally or knowingly (3) threatened to harm (4) a police officer, (5) by an unlawful

act, (6) either in retaliation for or on account of Baker’s service as a police officer. See id. (“[T]he

retaliation statute is a good example of the ‘Chinese Menu’ style of setting out the elements of a



                                                   3
penal offense.”). Here, we find sufficient evidence that the threat was made on account of Baker’s

service as a peace officer.

       At 2:00 a.m., uniformed Palestine Police Officers Carlos Mata, John Dougharty, Cody

Rice, and Ricki Baker arrived at the scene of a one-vehicle crash where a “pickup truck that had

crashed through several different trees and . . . landed upside down off the side of the road in the

ditch . . . [was] being held up by one of the trees.” Conner, who was trapped inside the vehicle but

had no major injuries, thanked the officers for freeing him. Yet, Mata, Dougharty, and Rice

testified that Conner’s demeanor immediately changed when he recognized Baker at the scene.

       Mata, Dougharty, and Rice said that Conner, who was unrestrained, became aggressive

and threatened Baker. Rice said that Conner “all of a sudden just went from cursing to calling us

names to basically trying to fight everybody.” A recording from Mata’s body camera and officer

testimony showed that Conner used an expletive to describe Baker, told other officers, “Bring that

little faggot over here . . . Bring that little punk-ass bitch,” resisted advice to calm down, and,

referring to Baker, announced, “I’m going to beat the f*** out of that ho.” Dougharty testified

that Conner’s statement that he was going to beat Baker constituted a threat of assault, and Baker

testified that Conner “wanted to fistfight and physically assault [him].” After the threat, officers

decided to place Conner under arrest for retaliation. Conner resisted arrest but was eventually

subdued.

       When viewed in a light most favorable to the jury’s finding of guilt, we conclude that the

record was sufficient for a rational jury to find, beyond a reasonable doubt, that Conner recognized

Baker, a uniformed officer, and intentionally or knowingly threatened to harm him by an unlawful

                                                 4
act on account of Baker’s service as a police officer. See Brock v. State, 495 S.W.3d 1, 18 (Tex.

App.—Waco 2016, pet. ref’d); Meyer v. State, 366 S.W.3d 728, 731 (Tex. App.—Texarkana 2012,

no pet.) (For purposes of Section 36.06, “[o]ne certainly threatens harm if he or she threatens to

cause someone bodily injury.”). As a result, we find the evidence legally sufficient to support

Conner’s conviction and overrule Conner’s sole point of error.

       We affirm the trial court’s judgment.




                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:       July 31, 2020
Date Decided:         August 6, 2020

Do Not Publish




                                                  5